



EXHIBIT 10.69
[Translation]
NT$80 Billion Syndicated Loan
SECOND AMENDMENT TO THE SYNDICATED LOAN AGREEMENT



Micron Technology Taiwan, Inc.
Micron Semiconductor Taiwan Co., Ltd.
(Co-Borrowers)


Bank of Taiwan
Mega International Commercial Bank Co., Ltd.
Taiwan Business Bank
Taiwan Cooperative Bank
Chang Hwa Commercial Bank
Credit Agricole Corporate and Investment Bank, Taipei Branch
CTBC Bank Co., Ltd.
Hua Nan Commercial Bank
Yuanta Commercial Bank
Land Bank of Taiwan
(Mandated Lead Arrangers)


First Commercial Bank
Agricultural Bank of Taiwan
Jih Sun International Bank
The Shanghai Commercial & Savings Bank, Ltd.
EnTie Commercial Bank
KGI Bank
Ta Chong Bank, Ltd.
E.SUN Commercial Bank, Ltd.
Taichung Commercial Bank Co., Ltd.
Taiwan Shin Kong Commercial Bank Company Ltd.
Taishin International Bank
DBS Bank (Taiwan) Ltd.
Bank of Kaohsiung
Taipeifubon Commercial Bank Co., Ltd.
Far Eastern International Bank
Bank SinoPac Co. Ltd.
(Lenders)


Bank of Taiwan
(Facility Agent)
Mega International Commercial Bank Co., Ltd.
(Collateral Agent)


Taiwan Business Bank
(Document Management Agent)






July 14, 2017


Baker & McKenzie







--------------------------------------------------------------------------------





15/F, No. 168, Dunhua North Road, Taipei City


SECOND AMENDMENT TO THE SYNDICATED LOAN AGREEMENT


This Second Amendment to the Syndicated Loan Agreement (this "Second Amendment")
is entered into by among the following parties on July 14, 2017:


(1)
Micron Technology Taiwan, Inc. (formerly known as Inotera Memories, Inc.), a
company limited by shares organized and existing under the laws of the Republic
of China ("ROC" or "Taiwan") , with its registered office at No.667, Fuxing 3rd
Rd., Wenhua Vil., Guishan Dist., Taoyuan City 333, Taiwan ("MTTW"); and



Micron Semiconductor Taiwan Co., Ltd., a company limited by shares organized and
existing under the laws of the ROC, with its registered office at 25F., No.333,
Sec. 1, Keelung Rd., Xinyi Dist., Taipei City 110, Taiwan ("MST", together with
MTTW, the "Co-Borrowers", each a "Co-Borrower");
and


(2)
Bank of Taiwan, Mega International Commercial Bank Co., Ltd., Taiwan Business
Bank, Chang Hwa Commercial Bank, Ltd., Land Bank of Taiwan, Taiwan Cooperative
Bank, Credit Agricole Corporate and Investment Bank, Taipei Branch, CTBC Bank
Co., Ltd., Hua Nan Commercial Bank, Ltd. and Yuanta Commercial Bank, as the
mandated lead arrangers (collectively, the "Mandated Lead Arrangers") of this
Transaction (as defined below);



and


(3)
the banks and financial institutions listed in Schedule 1 to the Existing
Agreement (as defined below) (each a "Lender", together the "Lenders");



and


(4)
Bank of Taiwan, the facility agent ("Facility Agent") of this Transaction;



and


(5)
Mega International Commercial Bank Co., Ltd., the collateral agent ("Collateral
Agent") of this Transaction;



and


(6)
Taiwan Business Bank, the document management agent ("Document Management
Agent", together with the Facility Agent and the Collateral Agent, the "Agent
Banks", each an "Agent Bank") of this Transaction.



WHEREAS, the parties above have entered into that certain Syndicated Loan
Agreement (the "Existing Agreement") for an aggregate facility amount of Eighty
Billion New Taiwan Dollars (this "Transaction"), as amended by the First
Amendment to the Syndicated Loan Agreement dated November 23, 2016 (the "First
Amendment"). As requested by the Co-Borrowers and after obtaining the Lenders'
consent through the Facility Agent, the parties hereby agree to enter into this
Second Amendment.


1.
Unless otherwise provided in this Second Amendment, the terms used in the
Existing Agreement shall have the same meanings when used herein. Further,
pursuant to Article 16 of the Existing Agreement, the proposed amendments
specified in Articles 2 to 8 of this Second Amendment shall obtain the Majority
Banks' written consent. The Facility Agent has obtained the Majority Banks'
written consent and the Lenders have agreed to authorize the Facility Agent and
the Collateral Agent to execute this Second Amendment on behalf of the Mandated
Lead Arrangers, the Lenders, and the Document Management Agent in accordance
with the Lenders' written consent.



2.
The Co-Borrowers, the Lenders, the Mandated Lead Arrangers and the Agent Banks
agree that Section 10.1(4)(a) of the Existing Agreement shall be replaced with
the following:



"(a)
Ensure MST will maintain the following financial ratios and requirement:



(i)
Leverage ratio (total liabilities/EBITDA): not higher than 5.50x in 2017 and
2018; and not higher than 4.50x through 2019 to 2021.






--------------------------------------------------------------------------------







(ii)
Tangible net worth (i.e., net worth minus intangible asset): not less than NT$4
billion in 2017 and 2018; not less than NT$6.5 billion in 2019 and 2020; and not
less than NT$12 billion from 2021.



The financial ratios and standards above shall be reviewed each half-year based
on the semi-annual and annual consolidated financial reports of MST provided in
accordance with Section 10.1(3)(a) and the definition of EBITDA described below
(based on the measurement period of the most recently completed four fiscal
quarters of MST ending on the balance sheet date of the relevant financial
reports) provided that for the purpose of this provision (including the
definition of EBITDA described below), about eighteen per cent (18%) of the
shares of MTTW held by Micron B.V. shall be deemed as being held by MST. When
MST provides its financial reports to the Document Management Agent in
accordance with Section 10.1(3)(a), it shall also provide a certificate
certifying that there is no violation of the financial covenants (in the form of
Appendix 10) issued by the CFO or the CPA of MST. Such certificate shall also
specify the calculation method and result of the above financial ratios and
standards.


If MST fails to meet any of the above-stated financial ratio and requirements
but has improved to meet such financial ratio and requirements before the next
reviewing date, it would not be deemed as an Event of Default. However, the
interest rate for the Outstanding Principal Amount applicable to the
Co-Borrowers under this Agreement shall be 0.25% over the agreed applicable
interest rate during the period from the day the financial certificate submitted
by MST indicates that the agreed financial covenants are not complied to the day
of the issuance of the next certificate (which indicates that all financial
covenants have been complied). But if MST fails to improve to meet above-stated
financial ratio and requirements as of such next reviewing date, it would be
deemed as an Event of Default."


3.
The Co-Borrowers, the Lenders, the Mandated Lead Arrangers and the Agent Banks
agree that Section 10.1(4)(b) of the Existing Agreement shall be replaced with
the following:



"(b)
To ensure that MTI will maintain the following financial ratios and requirement:



(i)
Leverage ratio (total liabilities/EBITDA): not higher than 4.50x in 2016; not
higher than 3.50x in 2017; not higher than 3.00x in 2018 and 2019; and not
higher than 2.50x in 2020 and 2021.



(ii)
Tangible net worth (i.e., net worth minus intangible asset): not less than US$9
billion in 2016 and 2017; not less than US$12.5 billion in 2018 and 2019; and
not less than US$16.5 billion in 2020 and 2021.



The financial ratios and requirements shall be reviewed each half-year quarterly
consolidated financial reports and annual consolidated financial reports of MTI
provided in accordance with Section 10.1(3)(b) and the definition of EBITDA
described below (based on the measurement period of the most recently completed
four fiscal quarters of MTI ending on the balance sheet date of the relevant
financial reports). When the Co-Borrowers provides the financial reports of MTI
to the Document Management Agent in accordance with Section 10.1(3)(b), the
Co-Borrowers shall also provide a certificate certifying that there is no
violation of the financial covenants (in the form of Appendix 1 of Guarantee
(Schedule 1)) issued by the CFO or the CPA of MTI. Such certificate shall also
specify the calculation method and result of the above financial ratios and
standards.


If MTI fails to meet any of the above-stated financial ratio and requirements,
it would not be deemed as an Event of Default. However, the interest rate for
the Outstanding Principal Amount applicable to the Co-Borrowers under this
Agreement shall be 0.25% over the agreed applicable interest rate during the
period from the day the financial certificate submitted by MTI indicates that
the agreed financial covenants are not complied to the day of the issuance of
the next certificate (which indicates that all financial covenants have been
complied).


For avoidance of doubt, if MST and MTI both fail to meet the financial covenants
and thus the interest rate shall be increased in accordance with the above, the
required interest margin shall not be double counted. In other worlds, the
interest rate under such circumstance shall be the applicable interest rate for
the Outstanding Principal Amount agreed under this Agreement plus 0.25% per
annum."


4.
The Co-Borrowers, the Lenders, the Mandated Lead Arrangers and the Agent Banks
agree that the definition of "EBITDA" set forth in Section 10.1(4)(c) of the
Existing Agreement shall be replaced with the following:



""EBITDA" means, with respect to any Person for any measurement period, the sum
of the amounts for such period,





--------------------------------------------------------------------------------





taken as a single accounting period, of (1) Consolidated Net Income; excluding
(to the extent deducted or otherwise excluded in calculating Consolidated Net
Income in such measurement period), the following amount stipulated in item (2)
to (7) (or, to the extent attributable to a non-wholly owned consolidated
entity, a portion of the following amounts stipulated in item (2) to (7)
proportionate to such Person’s allocable interest in such entity): (2)
Consolidated Non-cash Charges; (3) Consolidated Interest Expense; (4)
Consolidated Income Tax Expense; (5) restructuring expenses and charges; (6) any
expenses or charges related to any equity offering, investment, recapitalization
or incurrence of indebtedness not prohibited under this Agreement (whether or
not successful) or related to the issuance of negotiable instruments; and (7)
any charges, expenses or costs incurred in connection or associated with
mergers, acquisitions or divestitures after the execution of this Agreement.


For the purpose of calculating EBITDA, it shall be calculated after giving
effect on a pro forma basis for the applicable measurement period to any asset
sales or other dispositions or acquisitions, investment, mergers, consolidations
and discontinued operations (as determined in accordance with GAAP) by such
Person and its Subsidiaries (1) that have occurred during such measurement
period or at any time subsequent to the last day of such measurement period and
on or prior to the date of the transaction in respect of which Consolidated
EBITDA is being determined and (2) that MST determines in good faith are outside
the ordinary course of business, in each case as if such asset sale or other
disposition or acquisition, investment, merger, consolidation or disposed
operation occurred on the first day of such measurement period."


5.
The Co-Borrowers, the Lenders, the Mandated Lead Arrangers and the Agent Banks
agree that the definition of "Consolidated Income Tax Expense" set forth in
Section 10.1(4)(c) of the Existing Agreement shall be replaced with the
following:



""Consolidated Income Tax Expense" means, with respect to any Person for any
period, the provision for (or benefit of) federal, state, local and foreign
income taxes of such Person and its Subsidiaries for such period as determined
on a consolidated basis in accordance with applicable laws and regulations and
applicable accounting standards provided by the relevant competent authority,
including any penalties and interest related to such taxes or arising from any
tax examinations, to the extent the same were deducted (or added back, in the
case of income tax benefit) in computing Consolidated Net Income."


6.
The Co-Borrowers, the Lenders, the Mandated Lead Arrangers and the Agent Banks
agree that the definition of "Consolidated Income Tax Expense" set forth in
Section 10.1(4)(c) of the Existing Agreement shall be replaced with the
following:



""Consolidated Interest Expense" means, with respect to any Person for any
period, without duplication, the total net interest expense of such Person and
its Subsidiaries for such period as determined on a consolidated basis in
accordance with applicable laws and regulations and applicable accounting
standards provided by the relevant competent authority to the extent deducted in
calculating Consolidated Net Income, of such Person and its Subsidiaries."


7.
The Co-Borrowers, the Lenders, the Mandated Lead Arrangers and the Agent Banks
agree that the definition of "Consolidated Net Income" set forth in Section
10.1(4)(c) of the Existing Agreement shall be replaced with the following:



""Consolidated Net Income" means, with respect to any Person, for any period,
the consolidated net income (or loss) of such Person and its Subsidiaries, after
deduction of net income (or loss) attributable to non-controlling interests, for
such period as determined in accordance with applicable laws and regulations and
applicable accounting standards provided by the relevant competent authority,
adjusted, to the extent included in calculating such net income, by excluding,
without duplication, the following (or, to the extent attributable to a
non-wholly owned consolidated entity, a portion of the following amounts
proportionate to such Person’s allocable interest in such entity): (1) all
extraordinary, unusual or nonrecurring gains or losses (net of fees and expense
relating to the transaction giving rise thereto); (2) charges or losses as a
result of judgments and settlements in connection with litigation or threatened
litigation, up to a maximum in any measurement period of NT$31,500,000,000; (3)
gains or losses in respect of any asset impairments, write-offs or sales (net of
expenses and charges relating to the transaction giving rise thereto); (4) any
expenses, losses or charges incurred related to lower of cost or market
write-downs (or net realizable value) for work in process or finished goods
inventories; (5) any expenses, losses or charges incurred related to excess or
obsolete inventories; (6) (a) the net income (loss) from any disposed or
discontinued operations or (b) any net gains or losses on disposed or
discontinued operations: (7) any gain or loss realized as a result of the
cumulative effect of a change in accounting standards; (8) any net gains or
losses attributable to the early extinguishment or conversion of financial
indebtedness, derivative instruments, embedded derivatives or other similar
obligations; (9) equity in net income (loss) of equity method investees; (10)
gains, losses, income and expenses resulting from the application of fair value
accounting to derivative instruments; and (11) gains or





--------------------------------------------------------------------------------





losses resulting from currency fluctuations. In addition, to the extent not
already included in Consolidated Net Income of such Person and its Subsidiaries,
the calculation shall include the amount of proceeds received from business
interruption insurance and reimbursements of any expenses or charges that are
covered by indemnification or other reimbursement provisions in connection with
any investment or sale, conveyance, transfer or disposition of assets not
prohibited under this Agreement."


8.
The Co-Borrowers, the Lenders, the Mandated Lead Arrangers and the Agent Banks
agree that the definition of "Consolidated Net Income" in Section 10.1(4)(c) of
the Existing Agreement shall be replaced with the following:



""Consolidated Non-cash Charges" means, with respect to any Person for any
period determined on a consolidated basis in accordance with applicable laws and
regulations and applicable accounting standards provided by the relevant
competent authority, the aggregate depreciation; amortization (including
amortization of goodwill, other intangibles, deferred financing fees, debt
issuance costs, commissions, fees and expenses); non-cash compensation expense
incurred in connection with the issuance of Equity Interests to any director,
officer, employee or consultant of such Person or any Subsidiary; and other
non-cash expenses of such Person and its Subsidiaries reducing Consolidated Net
Income of such Person and its Subsidiaries for such period, (excluding any such
charge which requires an accrual of or a reserve for cash charges for any future
period)."


9.
Except as otherwise amended in Articles 2 to 8 of this Second Amendment, other
provisions of the Existing Agreement shall remain in full force and effect. This
Second Amendment shall take effect when duly executed by the parties hereto and
shall be deemed a part of the Existing Agreement provided that in the event of
any discrepancy between the provisions of the Existing Agreement or the First
Amendment and the provisions of this Second Amendment, the provisions of this
Second Amendment shall prevail.



10.
This Second Amendment shall be governed by the laws of the ROC. Any matter not
set forth in this Second Amendment shall be dealt with in accordance with the
Existing Agreement or applicable laws and regulations.



11.
Each party hereto agrees that Taiwan Taipei District Court shall be the court of
first instance to settle any disputes arising from this Second Amendment, unless
there is special provision of exclusive jurisdiction under the laws.



12.
This Second Amendment shall be executed in thirty one (31) original copies, and
each of the Co-Borrowers, the Lenders and the Agent Banks shall keep one (1)
original copy as evidence.



This Second Amendment is duly executed by each party hereto as of the date first
above written.




[Remainder of page intentionally left blank; signature page to follow]





--------------------------------------------------------------------------------











Co-Borrower
Micron Technology Taiwan, Inc.
 
 
 
 
 
 
Authorized Signatory:
/s/ Yap Lin Kiat (personal chop and corporate chop)



Co-Borrower
Micron Semiconductor Taiwan Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
/s/ Stephen Ray Drake (personal chop and corporate chop)






--------------------------------------------------------------------------------





Mandated Lead Arrangers and Lenders:
Bank of Taiwan
Mega International Commercial Bank Co., Ltd.
Taiwan Business Bank
Taiwan Cooperative Bank
Chang Hwa Commercial Bank
Credit Agricole Corporate and Investment Bank, Taipei Branch
CTBC Bank Co., Ltd.
Hua Nan Commercial Bank
Yuanta Commercial Bank
Land Bank of Taiwan


Lenders:
First Commercial Bank
Agricultural Bank of Taiwan
Jih Sun International Bank
The Shanghai Commercial & Savings Bank, Ltd.
EnTie Commercial Bank
KGI Bank
Ta Chong Bank, Ltd.
E.SUN Commercial Bank, Ltd.
Taichung Commercial Bank Co., Ltd.
Taiwan Shin Kong Commercial Bank Company Ltd.
Taishin International Bank
DBS Bank (Taiwan) Ltd.
Bank of Kaohsiung
Taipeifubon Commercial Bank Co., Ltd.
Far Eastern International Bank
Bank SinoPac Co. Ltd.


Document Management Agent
Taiwan Business Bank


Representative of the Mandated Lead Arrangers, the Lenders, and the Document
Management Agent above
Facility Agent
Bank of Taiwan
 
 
 
 
 
 
Authorized Signatory:
(corporate chop)



Collateral Agent
Mega International Commercial Bank Co., Ltd.
 
 
 
 
 
 
Authorized Signatory:
(corporate chop)






